EXECUTION COPY
Exhibit 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT
     This AMENDMENT (“Amendment”) to the Employment Agreement, effective as of
October 26, 2008 (the “Employment Agreement”) is made and effective as of March
6, 2009, by and among General Growth Properties, Inc., a Delaware, corporation
(the “Company”), GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), and Thomas H. Nolan, Jr. (the “Executive”). Any capitalized term
used but not defined herein shall have the meaning ascribed thereto in the
Employment Agreement, except as otherwise provided.
          WHEREAS, the Company and the Executive entered into the Employment
Agreement on October 26, 2008; and
          WHEREAS, the parties hereby desire to amend the Employment Agreement
in accordance with Section 11 of the Employment Agreement;
          NOW, THEREFORE, in consideration of the mutual representations,
warranties and covenants herein contained and in the Employment Agreement, and
intending to be legally bound hereby, the parties hereto agree that the
Employment Agreement is hereby amended as follows:

1.   Section 1 is hereby deleted in its entirety and is replaced with the
following:       1. Employment Period. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to work in the employ of the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on December 31, 2010 (the “Employment Period”).
  2.     The first sentence of Section 2(a)(i) is hereby amended to remove the
word “interim” such that the first sentence shall read as follows:      
(i) During the Employment Period, the Executive shall serve as President of the
Company and of the Partnership, with the appropriate authority, duties and
responsibilities attendant to such position and other duties that may be
reasonably assigned by the Company’s Board of Directors (the “Board”).   3.  
Section 2(b)(ii) is hereby deleted in its entirety and is replaced with the
following:       (ii) Bonus. During the period of employment through October 25,
2009, the Executive shall be entitled to receive a bonus of $1,600,000, payable
in four equal installments (subject to the Executive’s continued active
employment with the Company on such payment date) of $400,000 on February 2,
2009, May 2, 2009, August 2, 2009 and October 25, 2009 (such payments
collectively, the “Fixed Bonus”). In addition, subject to the Executive’s
employment through October 25,

 



--------------------------------------------------------------------------------



 



    2009, the Executive shall be entitled to receive a bonus of $800,000, with
such amount subject to reduction by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion, to the extent the Compensation
Committee determines that the Company’s performance or the Executive’s personal
performance warrant such reduction (the “Discretionary Bonus”); provided, that
any Discretionary Bonus shall be paid to the Executive by November 11, 2009.
From and after October 26, 2009, the Executive shall be entitled to participate
in the Company’s then applicable bonus plans in a manner commensurate with his
position, as may be determined by mutual agreement of the Compensation Committee
and Executive.   4.   Section 2(b)(iii) is hereby amended to add the following
new sentence at the end of that section:       From and after October 26, 2009
the Executive shall participate in the Company’s then applicable equity plans
and be eligible to receive equity awards in a manner commensurate with his
position, as determined by the Compensation Committee in its sole discretion.  
5.   Section 2(b)(iv) is hereby deleted in its entirety and replaced with the
following:       (iv) Indemnification and Liability Insurance. The Company shall
continue to indemnify the Executive pursuant to the indemnification agreement
between the Company and the Executive dated February 25, 2009 (the
“Indemnification Agreement”), and the Indemnification Agreement shall remain
effective for a period of 6 years following the time the Executive’s employment
is terminated.   6.   Section 2(c)(ii) is hereby deleted in its entirety and
replaced with the following:       (ii) Relocation. The Executive shall relocate
his principal residence from Scottsdale, Arizona to the Chicago, Illinois
metropolitan area and the Company shall reimburse Executive (or pay directly)
for his reasonable direct or indirect relocation expenses (including temporary
housing) as approved by the Compensation Committee. The relocation benefits are
intended to be in a manner commensurate with Executive’s position with the
Company.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
representative of the Company and by the Executive, as of the date first above
written.

          THE EXECUTIVE:   THE COMPANY:

GENERAL GROWTH PROPERTIES, INC.


/s/ Thomas H. Nolan, Jr.       Thomas H. Nolan, Jr.     

                  By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern       
Title:   Authorized Officer       

THE PARTNERSHIP:

GGP Limited Partnership
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Authorized Officer     

3